Title: Volumes 2 and 3 of John Adams’ A Defence of the Constitutions of Government of the United States of America
From: 
To: 

[ca. 25 August 1787 – ca. 23 January 1788] 
          Editorial Note
          Wrapping up a decade of diplomatic service, John Adams spent his last summer in Europe traveling and drafting the second volume of his landmark work, A Defence of the Constitutions of Government of the United States of America, which upheld a tripartite federal government for the new nation. Initially, Adams had not envisioned a sequel. As the first volume entered publication in London in January 1787, he wrote James Warren that his hasty “Confession of political Faith” outlined an “Unpopular” but necessary system of mixed government. Richard Cranch observed that the Defence “came to America at a very critical Moment” (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, Sara Martin, and others, Cambridge, 1963– ., 8:60). For a fuller summary of the first volume’s composition see vol. 18:539, 544, 546–550. Writing from his post in Paris on 6 February, above, Thomas Jefferson recommended that Adams undertake a “proper sequel,” on the topic of hereditary aristocracy. Adams’ critics weighed in, too. When he hastened to Amsterdam to open the third Dutch loan of [1 June], above, his wife, Abigail, alerted him that British reviewers had “made open war” on the Defence and “torn it all to peices.” She quoted the May issue of the Monthly Review, which lambasted Adams’ work as that of a neophyte scholar who “had carelessly adopted some confused notions of government and hastily skimmed the surface of the subject without having taken time to investigate particulars and sift the matter to the bottom” (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, Sara Martin, and others, Cambridge, 1963– ., 8:79, 80).
          Throughout the spring of 1787, transatlantic commentary on the first volume of the Defence steadily streamed into the American legation at Grosvenor Square, spurring Adams to begin researching and writing a second volume in June. With his double commission set to expire in February 1788, John Adams had ample time for the project. He kept the template of his first installment, investigating bygone republics for political lessons. Volume 1 of the Defence, which Adams intended to refute Baron Anne Robert Turgot’s criticism of young America’s political structure, held up ancient and contemporary examples interspersed with arguments for republicanism formulated by Plato, Tacitus, Montesquieu, John Locke, David Hume, and more. In Volume 2 of the Defence Adams resumed his arguments in another historical vein, tapping the dense political history of medieval Italian republics such as Siena and Bologna. He sketched the political landscape of Niccolò Machiavelli’s Florence and recited how noble families who held power often dissolved into factionalism and civil war. The future vice president identified two common missteps on the path to centralizing power in the past: the weakening of executive authority and

the mixing of “aristocratical and democratical parts of the community,” which “shows, at first blush, that there never could be harmony in either, both being naturally and necessarily split into two factions.” At the second volume’s end, Adams underlined the importance of drafting a balanced constitution, rather than maintaining a standing army, in order to sustain a healthy republic. In ancient Rhodes, Adams wrote, such a founding document “had effects equally happy upon the order, liberty, commerce, and population of that country. This happy mixture in three branches has been the never-failing means of reconciling law and liberty, in ancient and in modern times.” John Adams closed the volume with a provocative passage taken from Restoration-era dramatist Thomas Otway’s popular 1692 play, The History and Fall of Caius Marius, which featured this line: “Who ought first to govern, and who must obey?” (JA, Defence of the Const.John Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; repr. New York, 1971; 3 vols., 2:18, 450, 451).
          As with the first volume, confidants John Brown Cutting and Abigail read the printer’s proofs. Cutting wrote on [ante 25 August], above, that if the “former volume has not converted every unbeliever in the political utility of the triple ballance the facts and demonstrative deductions contained in the latter must make him a proselyte to a truth so irresistably inculcated and indisputably established.” Printed in London in September 1787 by Charles Dilly, the second volume of the Defence arrived in America the following month. The publication coincided neatly with the printing of John Adams’ series of 26 letters to the Amsterdam lawyer Hendrik Calkoen, written in 1780, in which he expanded on many of the same political perspectives (vol. 10:99–117). The second volume of what Adams called his “poor Book” reached the United States just as delegates departed Philadelphia’s quasi-secretive Constitutional Convention. Although Adams’ republican vision was prevalent, his Defence never arose explicitly either in the Constitutional Convention, or in the complex string of state ratification debates that followed. Far more foundational to the delegates’ political thought was Adams’ drafting of the Massachusetts Constitution of 1780, which supplied a key model for several state constitutions in the 1780s. On 22 September 1787, below, Adams, weighing the possibility of a third volume of the Defence, wrote to John Jay that the delegates composing the United States Constitution “want no Assistance from me, in forming the best possible Plan, but they may have Occasion for Underlabourers to make it accepted by the People, or at least to make the People unanimous in it and contented with it. one of these Under workmen, in a cool Retreat, it shall be my Ambition to become.”
          Thanks to his veteran colleagues Arthur Lee and Elbridge Gerry, copies of the proposed United States Constitution landed on John Adams’ London desk in the early winter of 1787. While he saw urgent need for amendment, Adams recognized the federal frame of government as one he had long championed, with a strong executive, a bicameral legislature, and an independent judiciary. The Massachusetts lawyer also glimpsed a chance to crown the Defence’s closing arguments with new evidence by connecting the British and American legal traditions that led to the United States

Constitution. By November, John Adams had embarked on the third and final volume of his Defence, sketching the genesis and formation of the English commonwealth. Specifically, Adams tackled the ideas of Marchmont Nedham (or Needham, ca. 1620–1678), an Oxfordshire journalist who wrote The Excellencie of a Free-State; or, The Right Constitution of a Commonwealth, London, 1656 (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1901; repr. Oxford, 1959–1960; 21 vols. plus supplements; rev. edn., www.oxforddnb.com.). Issued after the execution of Charles I, Nedham’s treatise presented two paths forward for the fractious English commonwealth. One option was to uphold the ancient constitution and establish a Cromwellian monarchy. The second method, which Nedham (and Adams) favored, was to embrace the practice of parliamentary sovereignty. In examining Nedham’s argument that “the people are the best keepers of their own liberties,” Adams reminded his readers that American notions of liberty and law had deep roots in both classical and modern political customs that fostered popular sovereignty (JA, Defence of the Const.John Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; repr. New York, 1971; 3 vols., 3:213).
          To end the volume, which was printed in London by Dilly in mid-January 1788, John Adams included the text of the proposed United States Constitution (JA, Defence of the Const.John Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; repr. New York, 1971; 3 vols., 3:507–528). On 23 January John Adams sent the third volume to Cotton Tufts, along with his thoughts on the complex and critical ratification debates consuming the states then “trying the Experiment” of a new federal order. “The best republics will be virtuous, and have been so,” John Adams concluded in the last pages of the multivolume Defence. “But we may hazard a conjecture, that the virtues have been the effect of the well-ordered constitution, rather than the cause: and perhaps it would be impossible to prove, that a republic cannot exist, even among highwaymen, by setting one rogue to watch another; and the knaves themselves may, in time, be made honest men by the struggle” (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, Sara Martin, and others, Cambridge, 1963– ., 8:220; JA, Defence of the Const.John Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; repr. New York, 1971; 3 vols., 3:505). John Adams added a cumulative index to the third volume, which scholars should consult in tandem with his literary notes, research notes, and other portions of the entire Defence, which are filmed at M/JA/9, Adams Papers Microfilms, Reel 188. A modern reprint of the Defence was issued by Da Capo Press in 1971. For a survey of contemporary reactions to John Adams’ Defence, see appendix C of Charles Warren, The Making of the Constitution, Boston, 1928, p. 815–818.
        